351 F.2d 311
In the Matter of Ernest PAUL and Emil Paul, Individually andTrading as Philadelphia China Company, Bankrupts,William T. Gennetti, Trustee, Appellant.
No. 15257.
United States Court of Appeals Third Circuit.
Argued Sept. 24, 1965.Decided Oct. 22, 1965.

M. E. Maurer, Philadelphia, Pa.  (Wexler, Mulder & Weisman and Herman N. Silver, Philadelphia, Pa., on the brief), for appellant.
Sidney Chait, Philadelphia, Pa.  (Adelman & Lavine and David W. Niesenbaum, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM.


1
We agree with the district court that the referee in bankruptcy had a reasonable basis for concluding that Emil Paul was not a knowing participant in the complained of financial statement and statement of affairs transactions in this bankruptcy.


2
That part of the order of the district court affirming the order of the Referee, granting discharge to Emil Paul, which is the only part of said order from which appeal has been taken, will be affirmed.